IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 01-20383

                         Summary Calendar


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,

                                versus

NANA AMPADUSACKEY,
                                              Defendant-Appellant.




          Appeal from the United States District Court
               For the Southern District of Texas


                            (H-00-CR-347-2)
                             March 19, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Nana Ampadusackey pled guilty to two counts of bank fraud,

aiding and abetting, and three counts of making false statements in

violation of 18 U.S.C. §§ 1344, 2, and 1011. Ampadusackey argues

that the district court committed reversible error and violated

Rule 11 of the Federal Rules of Criminal Procedure when it failed

to admonish him that he could be liable for restitution in the

amount of $61,283.74, but ordered restitution at sentencing.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A review of the record confirms that the district court did

not admonish Ampadusackey on the possibility of restitution. But

the district court did inform Ampadusackey that he was potentially

liable for $2,750,000 in fines. Accordingly, the omission of an

admonishment on the issue of restitution constitutes harmless

error.1 AFFIRMED.




     1
         United States v. Glinsey, 209 F.3d 386, 394 (5th Cir. 2000).